Title: To James Madison from John Elmslie, 14 March 1803
From: Elmslie, John
To: Madison, James


					
						Sir
						Cape Town 14th. March 1803
					
					Since I had the honor of writing to you of date 3rd. Feby. enclosing semiannual List of vessels which have reported at my Office, (copy of which I now enclose) I have to acquaint Government of the arrival of a second dispatch from the British Government to Lieut. General Dundas ⅌ the Concord Frigate with Orders to deliver over the Cape to the Batavian Government.  The Concord arrived here 19th. of last month & the Batavian standard was hoisted 21st. Ulto.  On the 1st. of this month His Excellency Governor Janssens was Installed by the Commissary General and the Several bodies of Police took the oaths of Office.
					From a late proclamation issued by the Commissary General it appears that the Trade of this Colony is to be placed on a very liberal footing.  As soon as the regulations are published respecting its Commerce I shall do myself the pleasure to forward Copies for the information of our merchants.
					In consequence of the change of Government my functions cease.  I therefore embrace the first opportunity to acquaint Government of the same and waiting the pleasure of the President.
					Inclosed I send the papers of the Brig Frederica Mary Ann which were deposited in my Office in consequence of said vessel being sold here to a foreigner & the Capt. not returning to the U.S.
In my last of 3rd. Feby. I omitted to mention the arrival of an American ship with a cargo of Slaves, & bound to the River plate, vizt. The Resolution of Portsmouth state of N.H. Thomas Oxnard master.  As there are several other American vessels engaged in the carrying of Slaves from Mosambique & Madagascar to the Spanish and Portuguese settlements I thought it my Duty to mention the same shoud Government think proper to give Instructions, on that head.  I have the Honor to be Sir your most Obt. humble Servt.
					
						John Elmslie
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
